DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on December 17, 2020, with claims 1-30. Therefore, claims 1-30 are pending and ready for examination.

Response to Arguments
Applicant's arguments filed 12/17/2020 with respect to claims 1-30 have been fully considered and they are not persuasive. The reasons are set forth below:
Applicant’s arguments and Examiner’s response:
	(i) Applicant’s arguments 1: Applicant’s arguments, page 9-10, teaches, 
	“Babaei, Sun, and Park-alone or in any combination-do not teach or suggest transmitting a group 	downlink control message including information associated with a downlink resource 	configuration for retransmission of the respective SPS messages to the subset of UEs; as recited 	in independent claim 1 ( emphasis added).”.

	(I) Examiner’s response 1: The examiner respectfully disagrees. Babaei does not explicitly teach however Sun teaches: transmitting a group downlink control message including information associated with a downlink resource configuration for retransmission of the respective SPS messages to the subset of UEs (Sun: para [0148], where, “SPS scheduling of the downlink data transmission, if the transmission format determined by DCI for SPS activation is a new data, UE receives new data on resource assigned by SPS, until UE fails to decode the received new data and transmit corresponding NACK information, UE receives retransmitted old data on resource assigned by SPS; Sun further teaches: fig 14, para [0168], where, “an activating module 1410, configured to monitor DCI of a first format group and activate SPS according to an indication in the DCI in the first format group, and a releasing module 1420, configured to monitor DCI in a second format group, and release SPS according to an indication in the DCI in the second format group, wherein, the payload size of the DCI format in the second format group is less than the payload size of the DCI format in the first format group”, where, the second format group comprises any one type of N0-B, N1-B and N2-B, wherein, N0-B is the format used for scheduling uplink data, N1-B is the format used for scheduling downlink data, and N2-B is the format used for paging channel or SC-MCCH, para [0105], see para [0124], where, after the SPS is activated successfully, UE monitors DCI in the second format group. When UE monitors DCI in the second format group, UE can monitor the UE specific search space, or cell-specific search space or UE group-specific search space. UE can use SPS C-RNTI and/or C-RNTI to decode when monitoring DCI in the second
format group, or uses a RNTI specified by a UE group, or uses a N-RNTI to decode which is differs from SPS C-RNTI or C-RNTI. In fig 15, para [0172], where, the UE monitor the DCI for the paging message for the UE paging group); Hence  Sun teaches the group downlink control message, i.e., “UE paging group, where, UE decides whether itself is called by detecting whether this wake-up signal has its identifier (UE identifier), identifier of UE paging group where UE is (UE group identifier) or identifier of system message change”. Therefore, it would have been obvious to one of ordinary skilled in the art to modify the system of Babaei  with the 
	All the remaining arguments are based on the arguments above and are responded to in full.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 12-30 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al (US 2018/0042043 A1), hereinafter, “Babaei” in view of Sun et al (US 2018/0279274 A1), hereinafter, “Sun”
Regarding claim 1, Babaei teaches: A method for wireless communication, at a base station, comprising: 2transmitting semi-persistent scheduling (SPS) messages to a set of user 3equipments (UEs) using respective resources corresponding to each UE (Babaei: see para [0156]-[0157], where, base station may transmit RRC message (equivalent to “SPS message) to an user equipment (UE) to configure SPS. The RRC message comprise SPS configuration parameter, such as MCS grant, IE SPS-ConfigDL and  SPS-ConfigUL parameters may be used by RRC to specify the semi-persistent scheduling configuration);
retransmitting SPS messages (Babaei: see para [0156], where, base station may transmit RRC message (equivalent to “SPS message”) may comprise SPS configuration parameter to a user equipment (UE) to configure SPS); to each of the subset of UEs using the downlink 10resource configuration (Babaei: para [0146], where, “when required, retransmissions may be explicitly signaled via the PDCCH(s). In the sub-frames where the UE has semi-persistent downlink resource, if the UE cannot find its C-RNTI on the PDCCH(s), a downlink transmission according to the semi-persistent allocation that the UE has been assigned in the TTI is assumed”);
Babaei does not explicitly teach, however, Sun teaches:  9 4receiving, from each of a subset of UEs from the set of UEs  a negative 5acknowledgement (NACK) message associated with the SPS messages (Sun: para [0148], where, “SPS scheduling of the downlink data transmission, if the transmission format determined by DCI for SPS activation is a new data, UE receives new data on resource assigned by SPS, until UE fails to decode the received new data and transmit corresponding NACK information, UE receives retransmitted old data on resource assigned by SPS”);
6transmitting a group downlink control message including information 7associated with a downlink resource configuration for retransmission of the respective SPS 8messages to the subset of UEs (Sun: fig 14, para [0168], where, “activating module 1410, configured to monitor DCI of a first format group and activate SPS according to an indication in the DCI in the first format group, and a releasing module 1420, configured to monitor DCI in a second format group, and release SPS according to an indication in the DCI in the second format group”); 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the system of Babaei with teaching of Sun, to incorporate “retransmission of SPS message” for the advantage of minimizing the handover latency with high communication efficiency adapted for semi-persistent scheduling to high frequency retransmission application in narrow band internet of things (NB-IoT) (Sun: para [0009]).
Regarding claims 2, 13, 21 and 27, Babaei modified by Sun further teaches: The method of claim 1, further comprising:  2transmitting, to the set of UEs (Babaei: para [0153]), an indication of one or more rules to be applied 3to the information included in the group downlink control message (Sun: fig 14, para [0168]) in determining the 4downlink resource configuration to be used for retransmission of the SPS messages to the 5subset of UEs (Sun: para [0148], where, “SPS scheduling of the downlink data transmission, if the transmission format determined by DCI for SPS activation is a new data, UE receives new data on resource assigned by SPS, until UE fails to decode the received new data and transmit corresponding NACK information, UE receives retransmitted old data on resource assigned by SPS”);
Regarding claims 3, 22 and 28, Babaei modified by Sun further teaches: 1The method of claim 2, wherein at least one rule includes evenly 2dividing a set of available resources between the UEs in the subset of UEs (Babaei: para [0234], where, Scell is of 10 equal resource blocks).  
1The method of claim 2, wherein at least one rule includes dividing a set 2of available resources between the UEs in the subset of UEs  based at least in part on a 3number of resource blocks that are associated with each UE in the subset of UEs (Babaei: para [0234], where, Scell is of 10 equal resource blocks).  

Regarding claims 5, 16, 24 and 29,  Babaei modified by Sun further teaches: 1The method of claim 2, further comprising:  2transmitting, to the set of UEs (Babaei: para [0153]), an indication of a set of available downlink 3resource configurations (Sun: para [0015]) to be applied to the information included in the group downlink 4control message in determining the downlink resource configuration to be used for 5retransmission of the SPS messages to the subset of UEs (Sun: para [0148], where, “SPS scheduling of the downlink data transmission, if the transmission format determined by DCI for SPS activation is a new data, UE receives new data on resource assigned by SPS, until UE fails to decode the received new data and transmit corresponding NACK information, UE receives retransmitted old data on resource assigned by SPS”).
Regarding claims 6, 17, 25 and 30, Babaei modified by Sun further teaches: The method of claim 2, further comprising: Attorney Docket No. PN655.01 (93519.2123)Qualcomm Ref. No. 181317 2selecting from a preconfigured table a set of available downlink resource 3configurations (Sun: para [0015]) to be applied to the information included in the group downlink control 4message in determining the downlink resource configuration to be used for retransmission of 5the SPS messages to the subset of UEs (Sun: para [0148], where, “SPS scheduling of the downlink data transmission, if the transmission format determined by DCI for SPS activation is a new data, UE receives new data on resource assigned by SPS, until UE fails to decode the received new data and transmit corresponding NACK information, UE receives retransmitted old data on resource assigned by SPS”). 
Regarding claim 7, Babaei modified by Sun further teaches: 1The method of claim 1, further comprising:  2configuring the group downlink control message to indicate (Sun: fig 14, para [0168]) a number of 3resource blocks that are associated with each UE in the subset of UEs (Babaei: fig 3, RB group 303, where, N corresponding to number of resource group, para [0108]).
Regarding claim 8, Babaei modified by Sun further teaches: 1The method of claim 1, wherein the information associated with the 2downlink resource configuration comprises a bitmap corresponding to which UEs in the set 3of UEs that NACK messages were received from and which UEs in the set of UEs that 4acknowledgement (ACK) messages were received from (Sun: para [0148], where, “SPS scheduling of the downlink data transmission, if the transmission format determined by DCI for SPS activation is a new data, UE receives new data on resource assigned by SPS, until UE fails to decode the received new data and transmit corresponding NACK information, UE receives retransmitted old data on resource assigned by SPS”).
Regarding claims 9, 19, Babaei modified by Sun further teaches: 1The method of claim 1, further comprising:  2transmitting the SPS messages (Babaei: para [0152]) using a first modulation and coding scheme 3(MCS) (Babaei: para [0145], where, BS may dynamically allocate resources (PRBs and MCS)); and  4retransmitting the SPS messages (Sun: para [0103]) using a second MCS that is different from the 5first MCS (Babaei: para [0149], uses pre-defined MCS which is different than the other one).  
Regarding claim 10, Babaei modified by Sun further teaches: 1The method of claim 1, further comprising:  2transmitting a first uplink resource configuration (Babaei: para [0131]), to trigger uplink SPS 3messages from the set of UEs (Babaei: para [0152]-[0153]), where, triggering of UE assistance information); 4receiving the uplink SPS messages from the set of UEs (Babaei: para [0155], where, eNB receives uplink SPS message),
5determining that at least one uplink SPS message from at least one respective 6UE from the set of UEs was not received (Babaei: para [0175], where, UE receive NACK message);  
7transmitting a second uplink resource configuration including information 8indicating an uplink resource configuration for retransmission of uplink SPS messages by the 9at least one respective UE (Babaei: para [0175], where, HARQ feedback is sent); and  
10receiving the retransmission of uplink SPS messages from the at least one 11respective UE (Babaei: para [0176], where, supported adaptive retransmission).   
Regarding claim 12, Babaei further teaches: A method for wireless communication at a user equipment (UE),  comprising: 
9receiving a retransmission of the SPS message using the downlink resource 10configuration (Babaei: see para [0152]-[0156], where, base station may transmit RRC message (equivalent to “SPS message) to an user equipment (UE) to configure SPS, via a PDCCH DCI equivalent to “downlink resource”, para [0152]); 247and  
Babaei further teaches: a 3semi-persistent scheduling (SPS) message (Babaei: see para [0156], where, base station may transmit RRC message (equivalent to “SPS message) to a user equipment (UE) to configure SPS); 
retransmitting SPS messages (Babaei: see para [0156], where, base station may transmit RRC message (equivalent to “SPS message”) may comprise SPS configuration parameter to a user equipment (UE) to configure SPS); to each of the subset of UEs using the downlink 10resource configuration (Babaei: para [0146], where, “when required, retransmissions may be explicitly signaled via the PDCCH(s). In the sub-frames where the UE has semi-persistent downlink resource, if the UE cannot find its C-RNTI on the PDCCH(s), a downlink transmission according to the semi-persistent allocation that the UE has been assigned in the TTI is assumed”);
Babaei does not explicitly teach, however, Sun teaches:  9associated with a downlink resource configuration for 6retransmission of the SPS message  to the UE (Sun: para [0148], where, “SPS scheduling of the downlink data transmission, if the transmission format determined by DCI for SPS activation is a new data, UE receives new data on resource assigned by SPS, until UE fails to decode the received new data and transmit corresponding NACK information, UE receives retransmitted old data on resource assigned by SPS”);
identifying the downlink resource configuration based at least in part on the 8group downlink control message (Sun: fig 14, para [0168], where, “activating module 1410, configured to monitor DCI of a first format group and activate SPS according to an indication in the DCI in the first format group, and a releasing module 1420, configured to monitor DCI in a second format group, and release SPS according to an indication in the DCI in the second format group”); 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the system of Babaei with teaching of Sun, to incorporate “retransmission of SPS message” for the advantage of minimizing the handover latency with high communication efficiency adapted for semi-persistent scheduling to high frequency retransmission application in narrow band internet of things (NB-IoT) (Sun: para [0009]).
Regarding claims 15 and 23, Babaei modified by Sun further teaches: 1The method of claim 13, wherein at least one rule includes dividing a 2set of available resources between one or more UEs (Sun: fig 4, para [0088]) in a subset of UEs transmitting NACK 3messages (Sun: para [0091]), the dividing based at least in part on a number of resource blocks that are 4associated with each UE in the subset of UEs (Babaei: para [0155]).
Regarding claim 18, Babaei modified by Sun further teaches: 1The method of claim 12, further comprising: 2decoding the group downlink control message to identify a number of resource 3blocks that are associated with the UE (Babaei: para [0149], where, decoding of the pre-defined PRBs according to the pre-defined MCS). 
1A base station for wireless communication, comprising:  2a processor (Babaei: fig 4, para [0113], Processor 403 and 408);  3memory in electronic communication with the processor (Babaei: fig 4, para [0113], Processor 403 and 408, Memory 404); and  4instructions stored in the memory and executable by the processor (Babaei: fig 4, para [0113], Processor 403 and 408, Memory 404, Instructions 405 and 410);  to cause the 5apparatus to:  6transmit a negative acknowledgement (NACK) message associated with a 7semi-persistent scheduling (SPS) message (Babaei: see para [0156], where, base station may transmit RRC message (equivalent to “SPS message) to an user equipment (UE) to configure SPS. The RRC message comprise SPS configuration parameter, such as IE SPS-Config may be used by RRC to specify the semi-persistent scheduling configuration);
identify the downlink resource configuration based at least in part on the group downlink control message (Babaei: see para [0152]-[0156], where, base station may transmit RRC message (equivalent to “SPS message) to an user equipment (UE) to configure SPS, via a PDCCH DCI equivalent to “downlink resource”, para [0152]);
retransmitting SPS messages (Babaei: see para [0156], where, base station may transmit RRC message (equivalent to “SPS message”) may comprise SPS configuration parameter to a user equipment (UE) to configure SPS); to each of the subset of UEs using the downlink 10resource configuration (Babaei: para [0146], where, “when required, retransmissions may be explicitly signaled via the PDCCH(s). In the sub-frames where the UE has semi-persistent downlink resource, if the UE cannot find its C-RNTI on the PDCCH(s), a downlink transmission according to the semi-persistent allocation that the UE has been assigned in the TTI is assumed”);
Babaei does not explicitly teach, however, Sun teaches:  9 4 receive, in response to the NACK message, a group downlink control message 9including information associated with a downlink resource configuration (Sun: para [0148], where, “SPS scheduling of the downlink data transmission, if the transmission format determined by DCI for SPS activation is a new data, UE receives new data on resource assigned by SPS, until UE fails to decode the received new data and transmit corresponding NACK information, UE receives retransmitted old data on resource assigned by SPS”);
6 identifying the downlink resource configuration based at least in part on the 8group downlink control message (Sun: fig 14, para [0168], where, “activating module 1410, configured to monitor DCI of a first format group and activate SPS according to an indication in the DCI in the first format group, and a releasing module 1420, configured to monitor DCI in a second format group, and release SPS according to an indication in the DCI in the second format group”); 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the system of Babaei with teaching of Sun, to incorporate “retransmission of SPS message” for the advantage of minimizing the handover latency with high communication efficiency adapted for semi-persistent (Sun: para [0009]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al (US 2018/0042043 A1), hereinafter, “Babaei” in view of Sun et al (US 2018/0279274 A1), hereinafter, “Sun”, further in view of Park et al (US 2019/0246416 A1), hereinafter, “Park”.
Regarding claim 11, neither Babaei nor Sun explicitly teaches, however, Park  teaches: 1The method of claim 1, wherein the group downlink control message 2includes a group common physical downlink control channel (GC-PDCCH) message (Park: para [0147]-[0149]).  
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Babaei  and Sun with the teaching of Park, to incorporate “retransmission of SPS message” for the advantage of minimizing the latency of the final data transmission (Park: para [0103]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 






/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461